Exhibit 10.2

 

RIDER TO COMMERCIAL CONTRACT

 

This Rider to Commercial Contract (“Rider”) has been executed by Ark Shuckers
Real Estate, LLC, a Delaware limited liability company (“Buyer”) and D.C.
Holding Company, Inc., a Florida corporation (“Seller”) and shall amend and/or
supplement that certain Commercial Contract executed by Buyer and Seller of even
date herewith relating to the Property described therein (the “Contract”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer and Seller have entered into the Contract; and

 

WHEREAS, Buyer and Seller wish to amend and/or supplement certain terms and
conditions of the Contract as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Contract, it is agreed as follows:

 

1. The above recitals are true and correct and are incorporated herein by
reference. Capitalized terms shall have the same meaning ascribed to them in the
Contract unless otherwise defined herein.

 

2. Condition to Closing. Closing on the Property shall be conditioned upon the
simultaneous closing under those certain purchase and sale agreements as
follows:

 

(i) Restaurant Asset Purchase Agreement by and between Ocean Enterprises, Inc.,
a Florida corporation, as “Seller” and Ark Shuckers, LLC, a Delaware limited
liability company, as “Buyer” for the “business”, “restaurant” as described
therein (the “Restaurant Agreement”);

 

(ii) That certain Purchase Agreement entered into by Island Beach Resort, Inc.,
a Florida corporation, as Seller, and Ark Island Beach Resort, LLC, a Delaware
limited liability company, as Buyer, for those assets describe therein (the
“Island Beach Agreement”).

 

The Restaurant Agreement and the Island Beach Agreement are collectively
referred to as the “Other Agreements”.

 

Accordingly, should closing fail to occur for any reason, or no reason, under
the Other Agreements, the Contract shall be deemed terminated and the Deposit
paid under the Contract and the Other Agreements shall be returned to the Buyer
named under the Other Agreements, unless it is determined that a buyer (listed
in the above “Other Agreements”) is in default under the Other Agreements, and
Seller is not in default under this Contract or the Other Agreements, then, in
such case, Seller shall be entitled to retain the Deposit as set forth in the
Contract and the Other Agreements.

 

3. Buyer’s Intended Use. Units C-1, C-2, C-3 and C-4 shall be used as a
restaurant and Units 111 and 201 shall be used as residential.

 



4. Delivery of Documents and Information.

 

On or before the date which is three (3) business days after the Effective Date,
Seller shall deliver to Buyer, if not previously delivered or in Buyer’s
possession, the following documents and information with respect to the
Property.

 

(i) All condominium documents, surveys, plans, specifications, environmental,
engineering and mechanical data relating to the Project, including such items
relating to tenant improvements, which are in Seller’s possession;

 

(ii) All real and personal property and other ad valorem tax bills regarding the
Property for the two-year period preceding the date of this Agreement;

 

(iii) True, correct and complete copies of any warranties and permits;

 

(iv) A complete, legible copy of the Declaration of Condominium for Island Beach
Club, a Condominium, together with all amendments thereto; and

 

(v) A copy of any policy of title insurance issued in favor of Seller, together
with legible copies of all instruments referenced therein.

 

5. Title Examination. Attached hereto as Exhibit “A” is a schedule of permitted
exceptions to title (“Permitted Exceptions”). No later than fifteen (15) days
after Buyer’s receipt of the title insurance commitment, Buyer may give Seller
written notice of any exceptions to title which render Seller’s title less than
good, marketable and insurable fee simple title. Thereafter, Buyer shall have
until the Closing Date in which to reexamine title to the Property and in which
to give Seller written notice of any objections to any additional exceptions to
title (other than the Permitted Exceptions) which may be disclosed by such
reexamination. Seller shall have fifteen (15) days after receipt of Buyer’s
notice of objections to notify Buyer in writing whether Seller will satisfy any
of Buyer’s objections to title; provided, however, Seller shall be required to
satisfy any monetary liens (each a “Monetary Lien”) on the Property. If Seller
elects not to satisfy any such objections, then, at the option of Buyer, Buyer
may: (i) terminate this Agreement, in which event the Deposit under this
Agreement, the Restaurant Agreement and the Island Beach Agreement shall be
refunded to Buyer immediately upon request, all rights and obligations of Seller
and Buyer under this Agreement, the Restaurant Agreement and the Island Beach
Agreement shall expire, and all Agreements shall become null and void; or (ii)
waive such satisfaction and performance and consummate the purchase and sale of
the Property, the Restaurant Agreement and the Island Beach Agreement without
any discount provided there is no Seller default or other objection under the
Other Agreements.

 

6. Representations and Warranties.

 

(a) Seller represents, warrants and covenants to and with Buyer, knowing that
Buyer is relying on each such representation, warranty and covenant, that:

 

(i) Seller is a corporation validly existing and in good standing under the laws
of the State of Florida.

 



(ii) Seller has the lawful right, power, authority and capacity to sell the
Property in accordance with the terms, provisions and conditions of this
Agreement.

 

(iii) Seller has not received written notice of any actions, suits or
proceedings against, by or affecting Seller which affect title to the Property
or which question the validity or enforceability of this Agreement or of any
action taken by Seller under this Agreement, in any court or before any
governmental authority, domestic or foreign.

 

(iv) The execution of and entry into this Agreement, the execution and delivery
of the documents and instruments to be executed and delivered by Seller on the
Closing Date, and the performance by Seller of Seller’s duties and obligations
under this Agreement and of all other acts necessary and appropriate for the
full consummation of the purchase and sale of the Property as contemplated by
and provided for in this Agreement, are consistent with and not in violation of,
and will not create any adverse condition under, any contract, agreement or
other instrument to which Seller is a party, any judicial order or judgment of
any nature by which Seller is bound, and this Agreement, and the covenants and
agreements of Seller under this Agreement, are the valid and binding obligations
of Seller, enforceable in accordance with their terms.

 

(v) All corporate action has been taken by Seller authorizing and approving the
execution of and entry into this Agreement, the execution and delivery by Seller
of the documents and instruments to be executed and delivered by Seller on the
Closing Date, and the performance by Seller of Seller’s duties and obligations
under this Agreement and of all other acts necessary and appropriate for the
consummation of the purchase and sale of the Property as contemplated by and
provided for in this Agreement.

 

(vi) Seller has received no written notice of any violations of any zoning,
building, health, environmental or other laws, codes, ordinances, regulations,
orders or requirements of any city, county, state or other governmental
authority having jurisdiction thereof, or any private restrictive covenants
affecting the Property other than the condominium documents.

 

(vii) Seller has not received written notice of any condemnation actions
involving all or any portion of the Property or any interest therein.

 

(viii) Seller is not a party to any lease, management, maintenance, service or
other contracts with respect to the Property other than as listed on Exhibit
“B”. As of the Closing Date, there will be no lease, management, maintenance,
service or other contracts between Seller and any third party with respect to
the Property except those listed on Exhibit “B” attached hereto.

 



(ix) Seller will not cause or knowingly permit any action to be taken which will
cause any of the foregoing representations, warranties or covenants to be untrue
or unperformed on the Closing Date; and Seller will not cause or knowingly
permit any action to be taken which will cause any of the conditions of Buyer’s
obligations set forth below, to be unsatisfied or unperformed on or as of the
Closing Date.

 

(b) Buyer represents, warrants and covenants to and with Seller, knowing that
Seller is relying on each such representation, warranty and covenant, that:

 

(i) Buyer is a Delaware limited liability company, duly formed, validly existing
and in good standing under the laws of the State of Delaware.

 

(ii) Buyer has the lawful right, power, authority and capacity to purchase the
Property in accordance with the terms, provisions and conditions of this
Agreement.

 

(iii) There are no actions, suits or proceedings pending or, to Buyer’s actual
knowledge, threatened against, by or affecting Buyer which question the validity
or enforceability of this Agreement or of any action taken by Buyer under this
Agreement, in any court or before any governmental authority, domestic or
foreign.

 

(iv) The execution of and entry into this Agreement, the execution and delivery
of the documents and instruments to be executed and delivered by Buyer on the
Closing Date, and the performance by Buyer of Buyer’s duties and obligations
under this Agreement and of all other acts necessary and appropriate for the
full consummation of the purchase and sale of the Property as contemplated by
and provided for in this Agreement, are consistent with and not in violation of,
and will not create any adverse condition under, any contract, agreement or
other instrument to which Buyer is a party, any judicial order or judgment of
any nature by which Buyer is bound, and this Agreement, and the covenants and
agreements of Buyer under this Agreement, are the valid and binding obligations
of Buyer, enforceable in accordance with their terms.

 

(v) All company action will have been taken by Buyer authorizing and approving
the execution of and entry into this Agreement, the execution and delivery by
Buyer of the documents and instruments to be executed and delivered by Buyer on
the Closing Date, and the performance by Buyer of Buyer’s duties and obligations
under this Agreement and of all other acts necessary and appropriate for the
consummation of the purchase and sale of the Property as contemplated by and
provided for in this Agreement.

 

The representations and warranties of Seller and Buyer under this paragraph 6
shall survive the Closing Date for a period of one (1) year.

 



7. Closing. Closing under the Contract shall occur on or before September 25,
2015 simultaneously with the closing of the Other Agreements at such location to
be mutually agreed to by the parties.

 

8. Assignability. Buyer may only assign the Contract with the prior written
approval of Seller, which approval may be withheld for any reason, except in the
event of a proposed assignment to an assignee that is owned and/or controlled by
Buyer.

 

9. No Other Modifications. Except as modified and/or supplemented hereby, the
Contract shall be in force and effect without change. This Rider has been
executed on this 10th day of August, 2015.

 

  Buyer:   ARK SHUCKERS REAL ESTATE, LLC,   a Delaware limited liability company
      By:  /s/: Robert Stewart     Printed Name: Robert J. Stewart   Its:
President       Seller:       D.C. HOLDINGS COMPANY, INC.,   a Florida
corporation       By:  /s/: Anthony Carpentier     Printed Name: Anthony
Carpentier   Its: President



 



EXHIBIT “A”

 

Permitted Exceptions

 

1.The lien for all taxes for the year 2015 (which are not yet due and payable),
and all subsequent years thereafter.

 

2.Any adverse ownership claim by the State of Florida by right of sovereignty to
any portion of the lands insured hereunder, including submerged, filled and
artificially exposed lands, and lands accreted to such lands.

 

3.Encroachments, overlaps, boundary line disputes, and any other matters which
would be disclosed by an accurate survey and inspection of the premises, as to
matters subsequent to the date of the survey filed with the Declaration of
Condominium of Island Beach Club, as recorded in Official Records Book 343, at
Page 732.

 

4.Terms, provisions, covenants, liens, conditions and options contained and
rights and easements established by the Declaration of Condominium of Island
Beach Club and all exhibits attached thereto and recorded in Official Records
Book 343, at Page 732; amended in Official Records Book 390, at Page 113;
Official Records Book 563, at Page 532; Official Records Book 974, at Page 320;
Official Records Book 974, at Page 322; Official Records Book 1120, at Page 893;
Official Records Book 1629, at Page 2825; Official Records Book 2793, at Page
2342; Corrective Certificate of Amendment in Official Records Book 3044, at Page
2223; Official Records Book 3172, at Page 2605; Official Records Book 3471, at
Page 1460; Official Records Book 3728, at Page 2982. Such Declaration and/or
Amendment(s) establishes and provides for easement, liens, charges, assessments,
an option to purchase, a right of first refusal and the prior approval of a
future purchaser or occupant.

 

5.Rules and Regulations of Island Beach Club recorded in Official Records Book
1277, at Page 843.

 

6.Resolution No. 97-238 recorded in Official Records Book 1109, at Page 920.

 

7.Riparian and littoral rights are not insured.

 

8.The rights, if any, of the public to use as a public beach or recreation area
any part of the land lying between the body of water abutting the subject
property and the natural line of vegetation bluff, extreme high water line, or
other apparent boundary lines separating the publicly used area from the upland
private area.

 

9.This policy does not insure any portion of the insured parcel lying waterward
of the mean-high water line of the Atlantic Ocean.

 



10.Easement contained in instrument recorded in Official Records Book 1018, at
Page 1373.

 

11.Temporary Construction Easement recorded in Official Records Book 3447, at
Page 1617.

 

12.Encroachment Agreement recorded in Official Records Book 3427, at Page 528.

 

13.Resolution No. 05-038 recorded in Official Records Book 2188, at Page 303.

 

All of the recording information contained above refers to the Public Records of
ST. LUCIE County, Florida, unless otherwise indicated.

 



EXHIBIT “B”

 

LEASES, MANAGEMENT, MAINTENANCE, SERVICE AND OTHER CONTRACTS

 